1. "The defendant in a mandamus suit can not bring a bill of exceptions to this court merely for the purpose of reviewing a judgment overruling a demurrer to the petition; but in such case he should preserve his exceptions and come to this court only after a final judgment against him, and in the bill of exceptions then brought he should assign error upon the final judgment." Bridges v. Poole, 176 Ga. 500
(168 S.E. 577), and cit.; Board of Education of Miller Co. v.  Sheffield, 177 Ga. 100 (169 S.E. 302).
2. The only exception in the present case is to the overruling of a demurrer to the petition for mandamus. This is not such a final judgment as is the basis for a direct bill of exceptions in a mandamus case. The writ of error is dismissed, with direction that the plaintiff in error be allowed to treat the official copy of the bill of exceptions on file in the superior court as exceptions pendente lite. Dooly v.  Gates, 192 Ga. 483 (15 S.E.2d 729). See also in this connection, Tillman v. Groover, 25 Ga. App. 118
(102 S.E. 879).
Writ of error dismissed, with direction. All the Justicesconcur.
                      No. 14741. JANUARY 12, 1944. *Page 238